Citation Nr: 1217429	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to March 1989 and July 1990 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain updated treatment records and to schedule the Veteran for a VA examination to ascertain the severity of her pes planus.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 

The Veteran initially underwent a VA examination in January 2008.  The examiner diagnosed pes planus and noted that the Veteran did not claim to require any corrective shoe wear or orthotics.  The examiner also noted no painful motion.

An April 2008 rating decision granted service connection for pes planus and assigned a noncompensable evaluation.  

The Veteran argues that her current symptoms are not adequately reflected in the noncompensable rating and have increased in severity.  In her April 2009 Substantive Appeal (VA Form 9), the Veteran reported that she had pain upon standing and wore orthotics.  She concluded that her foot disorders continue to worsen.  In an April 2012 statement, the Veteran reiterated that she experiences pain in her feet and wears over-the-counter orthotics.  

The last VA joints examination was conducted more than four years ago. Additionally, the most recent post-service treatment records associated with the record are from 2007.  Thus, the current status of her service-connected pes planus is unknown. The RO/AMC shall afford the Veteran updated medical examinations. See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination). 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). An examination to determine the current severity of the Veteran's service-connected pes planus must be conducted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for pes planus that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran to determine the degree of impairment resulting from her bilateral pes planus disability, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner will be advised:

i. The purpose of the examination is to ascertain the severity of the service-connected pes planus disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

ii. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. 

iii. The examiner must indicate whether the Veteran's pes planus is:

1. MODERATE with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet;

2. SEVERE with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or 

3. PRONOUNCED with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the symptoms are not improved by orthopedic shoes or appliances.

iv. The examiner must provide an opinion as to the effect of the Veteran's pes planus disability on her occupational functioning and daily activities. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of an increased rating for pes planus to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

